10/04/2019 rrr 1¢e88f 1,49-cr-10089-PBS Document 51-1 Filed 10/10/19 Page 1 of 1

©

“phoma ann

Pease acegyh fas OSA rsonad pretences _
Luy~ Loam MM Coud re Doe

Ve aot A have been fatal om Bue

3 yeas
\k ele me. gel sober + soon Lat).
Jeune! Same. AY oat, .

VY hove. hee) (ohio, Liam bo fo tt eth p
wees ank. acieblas a “leo polar) SPS

JO |}, ethor C Cass art o Ho Yoo
Cana tS pannel Liem Pro dnobiaf a

Wak nok SCN Wm dupa dnall Sito -

L How he.wwes Crank vty ho aged
Cad Lee abet lekeaposty “op al onedyach yd

pos Sekt 4 may OS Sememe oho

82 as Sure, Vans \ a0) qs ells hat TE Vey
ln al4 “0 Q dole puer 7

ae Yoo)

“D al? “DGre
piv

==

 

eee)

gjo02/003

 
